This was an application by the defendant in a suit for a divorce for an allowance to enable her to defend the suit,' and for the support of herself and child during the litigation. The bill was filed by the husband to annul his marriage with the defendant on the ground that she had another husband living at the time of the marriage. The fact that a former husband was living at the time of the marriage between the parties was denied by the defendant.
The chancellor decided that in such a case the defendant was entitfed to an allowance, although the complainant insisted she was not his lawful wife and that he was not bound to bear the expenses of her defence. (See Bird v. Bird, 1 Lees Eccl. Ca. by Phil. 209 ; Earl of Portsmouth, v. The Countess of Portsmouth, 3 Ad, Eccl. Rep. 63, S. P.
Order directing complainant to pay defendant $20 within twenty days, $20 when the cause is in readiness to take testimony, and $20 when it is in readiness for a hearing. And a reference directed to a master in Alleghany county to inquire what will be a suitable allowance for support of defen-*52•da-nt and her child, from the commencement of this suit, to be paid quarterly.
Want of venus in jurat to bill, effect of.